 



Exhibit 10.8(d)
Fourth Amendment to the
Sterling Chemicals, Inc.
Amended and Restated Salaried Employees’ Pension Plan
     Whereas, Sterling Chemicals, Inc. (the “Corporation”) currently maintains
its Amended and Restated Salaried Employees’ Pension Plan (as amended, the
“Existing Plan”);
     Whereas, pursuant to Section 16.1 of the Existing Plan, the Corporation has
the right to amend the Existing Plan in certain respects; and
     Whereas, the Corporation, as plan sponsor, desires to, and hereby elects
to, modify the Existing Plan as provided in this Fourth Amendment to Amended and
Restated Salaried Employees’ Pension Plan (this “Amendment”);
     Now, Therefore, the Existing Plan is hereby amended as follows:
     Section 1. Amendment of Section 3.1 of the Existing Plan. Paragraph (b) of
Section 3.1 of the Existing Plan is hereby amended to read in its entirety as
follows:

  (b)   An employee who is credited with at least 1,000 Hours of Service in the
Service Computation Period that began on October 1, 1995 and ended on
September 30, 1996 and in the Service Computation Period that began on
January 1, 1996, shall be credited with a year of Service for each such Service
Computation Period.

     Section 2. Effect of Amendments. Except as amended and modified by this
Amendment, the Existing Plan shall continue in full force and effect. The
Existing Plan and this Amendment shall be read, taken and construed as one and
the same instrument. This Amendment shall supersede any provisions of the
Existing Plan to the extent those provisions are inconsistent with the
provisions of this Amendment. Upon the effectiveness of this Amendment, each
reference in the Existing Plan to “this Plan” or “the Plan” shall mean and be a
reference to the Existing Plan as amended hereby.
     Section 3. Binding Effect. This Amendment shall inure to the benefit of,
and shall be binding upon the Employers (as defined in the Existing Plan) and
their successors and assigns and upon the participants in the Existing Plan and
their respective heirs, executors, personal representatives, administrators,
successors and assigns.
     Section 4. Severability. Should any clause, sentence, paragraph, subsection
or Section of this Amendment be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Amendment, and the part or parts of this Amendment so held to
be invalid, unenforceable or void will be deemed to have been stricken herefrom
as if such stricken part or parts had never been included herein.

-v-



--------------------------------------------------------------------------------



 



     Section 5. Governing Law. To The Extent Not Superseded By The Laws Of The
United States, This Amendment Shall Be Construed and Enforced in Accordance
With, and the Rights of the Parties Shall Be Governed By, the Internal Laws of
the State of Texas, Without Reference to Principles of Conflicts of Law.
     In Witness Whereof, the Corporation has caused this Amendment to be duly
executed in its name and on its behalf by its proper officer thereunto duly
authorized effective as of January 1, 2007.

         
 
  Sterling Chemicals, Inc.    
 
       
 
 
/s/ Richard K. Crump
Richard K. Crump, President and Chief    
 
       Executive Officer    

-v-